The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 

Response to Amendment
Amendment filed on 10/27/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10, 13-19, 25-27, and 29 have been considered but are not persuasive.
The newly amended claims are still being rejected by the reference of Baek et al. (US 2016/0150435; hereinafter Baek). 
Zhang discloses all the particulars of the claim including wherein the threshold comprises a reference signal received power (RSRP) threshold ([0034]: failure of current beam triggers beam switching procedure, wherein a new beam will be selected based on certain criterions such as signal strength greater than a threshold), but is unclear about the RSRP threshold is associated with a channel state information reference signal.
However, Baek discloses the RSRP threshold is associated with a channel state information reference signal (Baek [0072]: wherein the measure signal quality from the pilot signal mapped to each beam and the measurement can be a reference signal received power (RSRP).

Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are still rejected as shown below.

Allowable Subject Matter
Claims 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 13, 14, 17, 19, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2016/127403; hereinafter Zhang) in view of Baek et al. (US 2016/0150435; hereinafter Baek).
Regarding claims 1, 10, 25 and 27, Zhang discloses a method for wireless communications performed by a base station (BS), comprising:
communicating using beamforming with a user equipment (UE) via an active beam pair (Figure 2: plurality of possible beams used for communication with the UE 201; [0039]: beamforming and beam tracking for communication between BS and UE); and
sending a configuration in a radio resource control (RRC) signal to the UE, the configuration indicating one or more alternative beams for the UE to use to send one or more beam recovery messages to the BS when a beam failure associated with the active beam is detected at the UE and indicating a threshold for the UE to use for selecting an alternative beam from the one or more alternative beams ([0030]-[0033]: when there’s a beam failure detected initiates beam recovery procedures; the initial beam alignment procedure sets the initial establishment of beamforming parameters at both the base station and the UE; [0033]: using radio dedicated resources which can be interrupted as RRC to communicate to the UE),

receiving, from the UE, after sending the configuration, a beam recovery message via at least one of the one or more alternative beams, wherein the beam recovery message includes a random-access channel message ([0034]: the UE is further able to perform beam switching to other beams that would satisfy the predefined threshold criterions); and
performing a random access channel procedure, based on the beam recovery message, with the UE via the at least one of the one or more alternative beams ([0034]-[0035]: the UE begins communication with the base station through the new beam).

Zhang discloses all the particulars of the claim including 
wherein the threshold comprises a reference signal received power (RSRP) threshold ([0034]: failure of current beam triggers beam switching procedure, wherein a new beam will be selected based on certain criterions such as signal strength greater than a threshold), but is unclear about the RSRP threshold is associated with a channel state information reference signal.
However, Baek discloses the RSRP threshold is associated with a channel state information reference signal (Baek [0072]: wherein the measure signal quality from the pilot signal mapped to each beam and the measurement can be a reference signal received power (RSRP).
Furthermore, Baek discloses the communication between the BS and UE using RRC connection ([0139]: use of RRC for communicating between BS and UE).
Zhang and Baek are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Baek’s use of RRC signals to emphasize the bi-directional communication between BS and UE for beamforming. 


Regarding claim 6 and 13, Zhang discloses the method of claim 1, wherein the threshold comprises a maximum difference between a signal quality of selected alternative beam and a signal quality of a best alternative beam ([0034]: the UE is further able to perform beam switching to other beams that would satisfy the predefined threshold criterions, such as signal quality is higher than a predefined threshold)

Regarding claim 7, 14 and 26, Zhang in view of Baek discloses the method of claim 6, wherein the threshold comprises a minimum signal quality (Baek: [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold).

Regarding claim 9, Zhang in view of Baek discloses the method of claim 1, further comprising:
configuring the UE to use a particular beam shape for sending the one or more beam recovery messages in one or more directions (Baek: [0057]-[0058]: use of wide beams in various direction can be implemented).


Regarding claim 17, Zhang in view of Baek discloses the method of claim 10, further comprises:
obtaining a second threshold (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold); and
declaring a radio link failure (RLF), based on no signal qualities of the alternative beams being greater than or equal to the second threshold (Baek [0084]-[0085]: handover failure; [0139]).

Regarding claim 19, Zhang in view of Baek discloses the method of claim 10, further comprising:
obtaining a configuration to use a particular beam shape for sending the one or more beam recovery messages in one or more directions (Baek: [0057]-[0058]: use of wide beams in various direction can be implemented).


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Baek as applied to claim 1 above, and further in view of Ramachandran (US 2011/0113137; hereinafter Ramachandran).
Regarding claims 8 and 15 Zhang in view of Baek discloses all the particulars of the claim, but is unclear about wherein the threshold comprises a maximum difference between a direction of a selected alternative beam and a direction of the active beam.
However, Ramachandran does disclose the limitation of wherein the threshold comprises a maximum difference between a direction of a selected alternative beam and a direction of the active beam ([claims 9 and 10]: wherein the beams are prioritized based on directional disparity).
It would have been obvious before the effective filing date of the claimed invention to incorporate Ramachandran’s disclosure to further improve beam selection criterions to use the best possible beam for communication.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Baek as applied to claim10 above, and further in view of Park et al. (US 2015/0257073; hereinafter Park).
Regarding claim 18, Zhang in view of Baek discloses the method of claim 10, wherein the transmit beam and the receive beam of active beam pair are misaligned and the method further comprises:
obtaining a third threshold (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold);
detecting a beam from a neighboring cell (Baek [0095]-[096]; Table 1 of triggering events, wherein neighboring BS having better measurements than a threshold);

Ahn in view of Bark discloses all the particulars of the claim but is unclear about the limitation of 
performing a forward handover (HO) to the neighboring cell, based on a signal quality of the beam from the neighboring cell being greater than or equal to the threshold and all signal qualities of the alternative beams being less than the threshold.
However, Park does disclose the limitation of performing a forward handover (HO) to the neighboring cell, based on a signal quality of the beam from the neighboring cell being greater than or equal to the threshold and all signal qualities of the alternative beams being less than the third threshold ([0094]: performing handover after acquiring neighboring measurements within the beam-forming environment).
Zhang, Baek and Park are analogous art for they are communication systems using beamforming to communicate between the BS and UE. It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Park’s disclosure to provide handovers and continue coverage of UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644